DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 21 – 44 are currently pending in this application.
	Claims 21, 23, 30, are amended as filed on 02/15/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, including a forwarding equivalence class element and a label” & “including the forwarding equivalence class element and a code”.  The examiner was unable to find support for said limitations in the applicant’s initial disclosure.  If the applicant believes this to be in error, then the applicant should point towards elements from the specification that describe said limitations or explain the implicit or explicit inherency of said limitations.  For examination purposes, the limitations will be treated as if referring to where data should be forwarded for future reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-35, 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pre-Grant Publication No. US 2012/0188934 A1), hereinafter Liu, in view of Wijnands et al. (Pre-Grant publication No. US 2015/0078377 A1), hereinafter Wijnands. 

2.	With respect to claim 21, Liu taught an apparatus, comprising: at least one processor (0074, the CPU); and at least one memory including computer program code (0074, the memory); wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: receive, by a switched router, a first message indicative of a request for a membership change for a switched path (0047, lines 1-11, where the join request is received by the multicast router, where the switched router can be seen in 0034, lines 31-36, where the nodes are routers, and the routers can be switched routers in accordance with 0012) and including a forwarding equivalence class element and a label (0012, step 1, the forwarding transport based on the examiner’s interpretation with respect to the rejection under 35 U.S.C. 112); and send, by the switched router toward a root label switched router of the multipoint label switched path, based on a determination that a state of the multipoint label switched path exists at the transit label switched router, a second multicast label protocol message indicative of the membership change in the multipoint label switched path (0055, where the joined state teaches the determination of the state, and the exit, prune message is indicative of membership change, and where the root node can be seen in 0030), and including a forwarding equivalence class element and a code (0012, step 1, the forwarding transport based on the examiner’s interpretation with respect to the rejection under 35 U.S.C. 112). 


3.	As for claim 22, it is rejected on the same basis as claim 21.  In addition, Liu taught wherein the second multicast label distribution protocol message is sent using a label distribution protocol session associated with the multipoint label switched path (0047, lines 1-13, where the MLDP message was previously shown by Wijnands: 0025).

4.	As for claims 23, it is rejected on the same basis as claim 21.  In addition, Liu taught wherein the second multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLVf wherein the LDP MP Status TLV includes an LDP MP Status Value Element, wherein the LDP MP Status Value Element includes a code indicative of the membership change in the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain 

5.	As for claim 24, it is rejected on the same basis as claim 23.  In addition, Liu taught LDP MP Status Value Element includes a Type field including the code indicative of the membership change in the multipoint label switched path, a Length field, an Address Type field, an Internet Protocol (IP) address field, and an LDP Identifier field (0047, where it is obvious that the LDP change of membership message would contain code that indicative of the above claimed required type information).

6.	As for claim 26, it is rejected on the same basis as claim 21.  In addition, Liu taught to receive, by the transit label switched router from an upstream label switched router of the multipoint label switched path (0047, where the parents are upstream), a third multicast label distribution protocol message indicative of a request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0048, where the upstream parent state is tested, i.e. requested and acknowledged); and send, by the transit label switched router toward a downstream label switched router of the multicast tree, the third multipath label distribution protocol message indicative of the request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0048, where the 
7.	As for claim 27, it is rejected on the same basis as claim 21.  In addition, Liu taught wherein the third multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element wherein the LDP MP Status Value Element includes a code indicative of the request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur).

8.	As for claim 28, it is rejected on the same basis as claim 21.  In addition, Liu taught to receive, by the transit label switched router from a downstream label switched router of the multipoint label switched path, a third multicast label distribution protocol message including leaf membership information of a leaf label switched router of the multipoint label switched path (0047, where the child receiving the downstream message can be the third message.  Likewise, at least the informing of the network topology changes contains the leaf membership information and the mLDP was previously shown by Wijnands: in 0025); and send by the transit label witched router toward the root label switched router, the third multicast label distribution protocol message including leaf membership information of the leaf label switched router of the 

9.	As for claim 29, it is rejected on the same basis as claim 28.  In addition, Liu taught third multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element wherein the LDP MP Status Value Element includes a code indicative of a presence of the leaf membership information of the leaf label switched router of the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur, and wherein the leaf nodes can be seen in 0034).

10.	As for claim 30, it is rejected on the same basis as claim 28.  In addition, Wijnands taught wherein the third multicast label distribution protocol message is sent (0047, where the message containing the adjustments to the network topology are sent an N amount of times).

11.	With respect to claim 31, Liu taught an apparatus, comprising: at least one processor (0074, the CPU); and at least one memory including computer program code (0074, the memory); wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 
However, Liu did not explicitly state the use of a transit label switched router, a multicast label distribution protocol, and a multipoint label switched path.  On the other hand, Wijnands did teach the use of a transit label switched router (0018, the MPLS router), a multicast label distribution protocol (0025, where the node uses mLDP), and a multipoint label switched path (0019, lines 1-8).  Both of the systems of Liu and Wijnands are directed towards managing multicast tree network and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Liu, to utilize specific labels and protocols, as taught by Wijnands, as the protocols were well known and utilized at the protocols that were contemporary to the time of the invention.

13.	As for claim 32, it is rejected on the same basis as claim 31.  In addition, Liu taught wherein the first multicast label distribution protocol message indicative of the membership change in the multipoint label switched path is received via a label distribution protocol session associated with the multipoint label switched path (0047, lines 1-13, where the MLDP message was previously shown by Wijnands: 0025).

14.	As for claim 33, it is rejected on the same basis as claim 31.  In addition, Liu taught second multicast label distribution protocol message indicative of the request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path is sent via one or more label distribution protocol sessions associated with the multicast label switched path (0048, where the upstream parent state is tested, i.e. requested and acknowledged, and where the root and leaf nodes can be seen in 0030 and 0034 respectively).

15.	As for claim 34, it is rejected on the same basis as claim 31.  In addition, Liu taught first multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element wherein the LDP MP Status Value Element includes a code indicative of the membership change in the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the 

16.	As for claim 35, it is rejected on the same basis as claim 31.  In addition, Liu taught second multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element, wherein the LDP MP Status Value Element includes a code indicative of the request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur).

17.	As for claim 37, it is rejected on the same basis as claim 31.  In addition, Liu taught receive, by the root label switched router from an upstream label switched router of the multipoint label switched path (0047, where the parents are upstream), a third multicast label distribution protocol message indicative of a request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0048, where the upstream parent state is tested, i.e. requested and acknowledged); and send, by the transit label switched router toward a downstream label switched router of the multicast tree, the third multipath 

18.	As for claim 38, it is rejected on the same basis as claim 31.  In addition, Liu taught third multicast label distribution protocol message including the leaf membership information of the leaf label switched router for the multipoint label switched path is received via a label distribution protocol session associated with the multipoint label switched path (0047, lines 1-13, where the MLDP message was previously shown by Wijnands: 0025).

19.	As for claim 39, it is rejected on the same basis as claim 31.  In addition, Liu taught third multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element wherein the LDP MP Status Value Element includes a code indicative of a presence of the leaf membership information of the leaf label switched router of the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur).


However, Liu did not explicitly state the use of a transit label switched router, a multicast label distribution protocol, and a multipoint label switched path.  On the other hand, Wijnands did teach the use of a transit label switched router (0018, the MPLS router), a multicast label distribution protocol (0025, where the node uses mLDP), and a multipoint label switched path (0019, lines 1-8).  Both of the systems of Liu and Wijnands are directed towards managing multicast tree network and therefore, it would 

21.	As for claim 41, it is rejected on the same basis as claim 40.  In addition, Liu taught wherein the first multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV), wherein the LDP MP Status TLV includes an LDP MP Status Value Element, wherein the LDP MP Status Value Element includes a code indicative of the request by the root label switched router for the leaf label switched router to respond with the indication of the membership status of the leaf label switched router in the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur).

22.	As for claim 42, it is rejected on the same basis as claim 40.  In addition, Winjnands taught wherein the first multicast label distribution message is received via a label distribution protocol session (0025).  

22.	As for claim 43, it is rejected on the same basis as claim 40.  In addition, Liu taught wherein the second multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status 

22.	As for claim 44, it is rejected on the same basis as claim 40.  In addition, Liu taught wherein the second multicast label distribution message is sent via a reverse path of the multipoint label switched path (0047, where the parent responds, i.e. the reverse path, and the MPLS message can be seen in Wijnands: 0025).  

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Wijnands, and in further view of Rahman et al. (Pre-Grant Publication No. US 2006/0280131 A1), hereinafter Rahman. 

23.	As for claims 25 and 36, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Liu taught start, by the transit label switched router based on the sending of the second multicast label distribution protocol message (Wijnands: 0025) indicative of the membership change in the multipoint label switched path (0047); detect, by the transit label switched router, a condition associated with a second membership change for tree the multipoint label switched path (0047, where the process is repeated for the nodes exiting, joining, etc.); and sending of a second multicast label distribution protocol message indicative of the second 
	However, the combination of Liu and Wijnands did not explicitly state a membership change suppression timer for the multipoint label switched path.  On the other hand, Rahmen did teach a membership change suppression timer for the multipoint label switched path (claim 40, the delay timer).  Both of the systems of Rahmen and Liu are directed towards managing nodes in trees and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Liu, to utilize a delay timer, as taught by Rahmen, in order to ensure that the network membership changes are only occurring when desired.

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive.

24.	The applicant argues on page 10 that “Applicants, despite disagreeing with the rejection and in the interest of furthering prosecution of the application, have herein amended claim 21 to recite features of “receive, by a transit label switched router, a first multicast label distribution protocol message indicative of a request for a membership change for a multipoint label switched path and including a forwarding equivalence class element and a label” and “send, by the transit label switched router toward a root label switched router of the multipoint label switched path based on a determination that a state of the multipoint label switched path exists at the transit label switched router, a second multicast label distribution protocol message including the forwarding equivalence class element and a code indicative of the membership change in the multipoint label switched path.”
Applicants submit that the cited portions of Liu and Wijnands, alone or in combination, fail to disclose or suggest the features of “receive, by a transit label switched router, a first multicast label distribution protocol message indicative of a request for a membership change for a multipoint label switched path and including a forwarding equivalence class element and a label” and “send, by the transit label switched router toward a root label switched router of the multipoint label switched path based on a determination that a state of the multipoint label switched path exists at the transit label switched router, a second multicast label distribution protocol message including the forwarding equivalence class element and a code indicative of the membership change in the multipoint label switched path.””
However, these arguments simply state that the prior-art does not teach the aforementioned limitations, without specifically pointing out where the prior-art is lacking.  More specifically, the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Likewise, the remaining arguments on pages 11-16 also fail to specifically point out how the cited portions of the prior-art do .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Wijnands, Label Distribution Protocol Extensions for Point-to-Multipoint and Multipoint-to-Multipoint Label Switched Paths, RFC7358, 2011

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH L GREENE/           Primary Examiner, Art Unit 2452